department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend s county t county u county v county w state x scholarship y dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x the purpose of x is to provide scholarship opportunities to high school seniors who demonstrate a high standard for academic achievement and a strong work ethic eligibility criteria for applicants include the following letter catalog number 58263t graduating senior in a county of s t u and v in the state of y or higher gpa on a scale demonstrated financial need or higher sat score or or higher on the act u s citizen or lawful permanent resident attending a college or technical school for the summer or fall semester as a full time student submitted a completed scholarship application e you will award up to scholarships of y dollars each in the first year of x half of the funds will be provided up front if at the end of an academic term a recipient has submitted reports satisfying continuing funding requirements the remainder will be provided this may continue until the recipient has fulfilled academic credit needs these amounts may be increased based on prevailing tuition rates you will publicize x by visiting schools within the selected districts communicating with school counselors and with school boards you also expect to launch a web site your selection committee members are selected by and replaced by your board_of directors applicants that are related to members of the selection committee are not eligible to receive scholarship funds you will deposit scholarship funds with the attended institutions identified in sec_170 you will obtain in writing that the institution will monitor the funds for qualified_expenditures only scholarship recipients who want to continue receiving funds to submit a short written document explaining their progress including an official transcript if the recipient does not meet the standards then the recipient will not receive additional funding in addition to school restrictions you will require all lf the submitted reports or failure to submit reports or other information indicates that any part of a scholarship is not being used for its intended purpose you will investigate and while conducting its investigation will withhold further payments until any delinquent reports required by you have been submitted all records will be retained regardless of whether the applicant was awarded a scholarship or not the information retained will include applications and any supplemental information such as grades and essays used to determine recipients the amount awarded will be kept on file and all semester end reports from recipients will also be kept reports will be kept for three years after the conclusion of a scholarship if you learn that all or any part of a scholarship is not being used in furtherance of the purposes of the scholarship you will take all reasonable and appropriate steps to recover the funds and or ensure restoration of the diverted funds to the purposes of the scholarship if such a diversion occurs and the recipient has not previously diverted scholarship funds to any use not in furtherance of the purposes of the scholarship you will withhold any further payments to the recipient until you have received the recipient's letter catalog number 58263t assurance that future diversions shall not occur and shall require the grantee to take extraordinary precautions to prevent future diversions from occurring when a recipient has previously diverted funds received from you and you determine that any part of a scholarship has again been used for improper purposes you will take all reasonable and appropriate steps including legal action to recover the funds and or ensure restoration of the diverted funds to the purposes of the scholarship in such case the recipient will not be eligible to renew the scholarship for additional semesters basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e other conditions that apply to this determination e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 letter catalog number 58263t e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58263t
